Citation Nr: 1316959	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-13 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a low back disorder.
 
2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type 2, and/or to toxic herbicide exposure.  

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type 2, and/or to toxic herbicide exposure.  

5. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2, and/or to toxic herbicide exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter is on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  This appeal was remanded by the Board in September 2011 for further development.

The issues of entitlement to service connection for a low back disorder, peripheral neuropathy in the upper extremities and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1974 rating decision, the claim of entitlement to service connection for a low back disorder was denied on the basis that the disorder was not shown during active duty service.  

2.  The evidence added to the record since the September 1974 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate a claim of service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The September 1974 rating decision that denied the Veteran's claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The evidence received subsequent to the September 1974 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible."  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case the Veteran is claiming entitlement to service connection for a low back disorder.  This claim was originally denied in a December 1971 rating decision on the basis that there was "no evidence of a back disability" during active duty.  This decision was confirmed by subsequent rating decisions in July 1972, July 1973 and September 1974.  He did not appeal these decisions, nor did he submit any new and material evidence within a year of September 1974.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The September 1974 denial represents the last final denial of the claim.  

The evidence of record at the time of the last final denial included the Veteran's service treatment records, an April 1969 report of medical history at separation noting recurrent low back pain, an April 1969 report of medical examination noting a normal clinical evaluation of the spine, VA treatment records, a VA examination from December 1971, and a statement from M.R.V. dated in December 1973.  Since the last final denial of the claim, the record now includes VA treatment records from 1977 to 2012.  The Veteran's in-service personnel records have also been associated with the claims file.

Based on this new evidence, the Board finds that the claim should be reopened.  Of particular note, when the Veteran's claim was originally denied by in 1972 with a diagnosis of lumbar strain.  However, a June 2011 magnetic resonance imaging (MRI) scan included a diagnosis of degenerative arthritis in the L3-L4 and L5-S1 disc areas.  

Moreover, in a September 2012 statement, the Veteran's representative has argued that, under the U.S. Court of Appeals for the Federal Circuit's recent decision in Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012), the Veteran's statements alone should be adequate to reopen his previously denied claim for a low back disorder, given his status as a combat veteran.  See 38 U.S.C.A. § 1154(b) (2012) (For combat veterans, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during active service, so long as such lay evidence is consistent with the circumstances of such service).  This matter was not previously considered by VA adjudication.  

Moreover, as the Court explained in Shade, even though the original claim was denied because there was no evidence of an in-service disorder, this does not mean that the Veteran must necessarily submit evidence from 1966 to 1969.  Rather, the evidence need only reasonably substantiate the claim were it reopened.  Shade, 24 Vet. App. at 118.  Therefore, given the Court's interpretation of new and material evidence claims in Shade, the Board concludes that the subsequent treatment records constitute new and material evidence, and that the claim should be reopened.  

ORDER

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for a low back disorder is granted, and the claim is reopened.


REMAND

The Veteran's low back claim having been reopened, the Board finds that additional development is required.  First, as mentioned above, the Veteran's representative asserted in September 2012 that the Veteran is a combat veteran and, under 38 U.S.C.A. § 1154(b) (2012), his in-service injury should be conceded based solely on his statements of such an injury.  Although the Veteran's DD-214 does not indicate that he participated in combat operations against the enemy, the records show he served in Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999) ("engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  This matter should be considered by the RO/AMC.  The Board further finds that an additional examination is necessary for an opinion as to whether a current low back disorder is related to service.  

Additional development is also required with regard to the Veteran's peripheral neuropathy and hypertension claims.  Specifically, while the Veteran has not asserted that either of these disorders was manifest during his active duty service from 1966 to 1969, he has asserted that they are related to either his toxic herbicide exposure during his Vietnam service or, in the alternative, to his service-connected diabetes mellitus.  The Board notes a medical opinion addressing direct service connection has not been obtained.

VA regulations state that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012).  As the evidence indicates service in the Republic of Vietnam, the Veteran is presumed to have been exposed to an herbicide agent such as Agent Orange. 

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft- tissue sarcomas.  While this section was subsequently amended to include Parkinson's disease, B cell leukemias and ischemic heart disease.  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309, Note 3.  

The United States Court of Appeals for Veterans Claims has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  

The Board recognizes that neurological testing in November 2005, as well as in March and May 2011, did not reveal any clinically observable neuropathy in the upper extremities.  In fact, on both occasions, the nerve conduction in the upper extremities was normal.  However, as was noted in November 2005, such studies may be limited to large nerve pathology, but may not identify disorders to the small-diameter nerve fibers.  Given these apparent limitations of the testing, the fact that they are normal does not necessarily rule out the possibility that a disorder exists.  Moreover, there is nothing in the record to suggest that the Veteran's assertions of neurological symptoms such as pain and tingling are not credible.  See
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, the Board finds that additional VA examinations are required for an adequate determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records that may be available from the VA Medical Center in Washington, D.C., or any other VA medical facility since July 2012.  If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Schedule the Veteran for VA examinations for opinions as to the nature and etiology of his neurological symptoms in the upper extremities, hypertension, and low back disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies deemed necessary by the examiner should be performed.  All findings of these tests should be reported in detail.  

Upon completion of this examination, the examiner should express the following opinions: 
a. Whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's low back disorder had its onset in or is otherwise etiologically related to active service.  
b. Whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's neurological disorder in the upper extremities had its onset in or is otherwise etiologically related to active service, or is related to either his exposure to toxic herbicides (which should be presumed) or to his service-connected diabetes mellitus.  
c. Whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's hypertension had its onset in or is otherwise etiologically related to active service, or is related to his exposure to toxic herbicides (which should be presumed), or to his service-connected diabetes mellitus.  

All opinions must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports.  Additionally, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, including the April 1969 report of medical history at separation noting recurrent low back pain and the statement from M.R.V. dated in December 1973.

3.  After completion of the foregoing, readjudicate the claims on appeal, to include any necessary determinations based upon status as a combat veteran.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


